Filed 8/25/20 P. v. Jiles CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                    B302985

        Plaintiff and Respondent,                              (Los Angeles County
                                                               Super. Ct. No. BA424131)
        v.

MARIAH MILIKA JILES,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Robert Perry, Judge. Affirmed.
     Benjamin Owens, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
              ___________________________________
       In 2014, Mariah Jiles fired a gun at Leon Merritt from the
backseat of a van, with her two-year-old child beside her,
wounding Merritt. She was convicted of attempted premeditated
murder, shooting into an occupied vehicle, and felony child
endangerment, and it was found true that she personally
discharged a firearm causing great bodily injury. Jiles was
sentenced to a term of life for the attempted murder, plus 25-to-
life for the attendant firearm allegation, plus two years for child
endangerment. The court stayed sentences for shooting at an
occupied motor vehicle and the attendant firearm finding.
       We affirmed the conviction but remanded the case for the
trial court to exercise its newfound discretion to strike the
firearm enhancement pursuant to recently amended Penal Code
section 12022.53, subdivision (h). (People v. Mosby (Jan. 31,
2019, B281541) [nonpub. opn.].)
       At resentencing, Jiles requested that the firearm
enhancement be stricken, and argued that she could not be
sentenced to a life term for attempted premeditated murder—but
only seven years for unpremeditated attempted murder—because
the second amended information contained no premeditation
allegation. The trial court upheld the premeditation allegation,
struck the Penal Code section 12022.53, subdivision (d)
enhancement (25-to-life for discharging a firearm and causing
great bodily injury during an attempted murder), and imposed
instead the subdivision (b) enhancement (10 years for personally
using a firearm during an attempted murder).
       Jiles appeals.
       We appointed counsel to represent Jiles on appeal. After
examination of the record, appointed counsel filed an opening
brief raising no issues and asking this court to review the record




                                 2
independently. (People v. Wende (1979) 25 Cal. 3d 436, 441-442.)
On June 25, 2020, we sent letters to Jiles and appointed counsel,
directing counsel to forward the appellate record to Jiles and
advising her that within 30 days she could personally submit any
contentions or issues that she wished us to consider. She has not
responded. We have examined the entire record and find no
arguable issue exists, and are therefore satisfied Jiles’s attorney
complied with his responsibilities. (Id. at p. 441.)
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED




                                           CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             BENDIX, J.




                                 3